DETAILED ACTION
This action is in reply to the RCE amendments and arguments made by applicant submitted on September 29h, 2022. Claims 1-4, 6, and 8-22 are currently pending.  All cited prior art is already of record or were previously provided.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-4, 6, 8-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1:
The claim 1 is directed to a statutory category of method.
Step 2a Prong 1:
The method of claim 1 is a mental process. The method of claim 1 merely consists of determining, by the processing system, at least one condition of the requested location associated with the requested transition…; determining, by the processing system, based upon the at least one condition that the requested transition is not permitted at the requested location; identifying, by the processing system, an alternate location at which the requested transition is permitted, wherein the determining comprises determining that the surface-based traffic condition exceeds an acceptable level of traffic for transitions between two modes of operation which under their BRI constitutes the mental process of preparing a flight plan and communicating permission for approval. For example, the determination of a condition of the requested location step is practically performed as a mental process of the human mind as pilots are trained to determine whether a location is appropriate for landing or takeoff when operating under visual flight rules (VFR) or instrument flight rules (IFR). In another example, pilots are also trained to avoid locations where there is at least one condition at that location where it is considered dangerous under VFR or IFR like the weather or the runway not being clear of traffic would not permit a safe take-off or landing. Finally, when pilots have to avoid their preferred location for take-off or landing it is common practice for them to consider nearby locations where they are capable of taking-off or landing under VFR and/or IFR.
Step 2a Prong 2:
Claim 1 recites the additional elements of obtaining, by a processing system including at least one processor, a navigational request for a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation, wherein the navigational request includes a requested transition between the two modes of operation, wherein the requested transition includes a requested location, and wherein the navigational request includes an intended destination; that, for the condition for requested transition at the requested location comprises a surface-based traffic condition; and transmitting, by the processing system, a response to the dual-mode vehicle indicating that the requested transition is permitted at the alternate location which are insufficient to integrate the judicial exception into a practical application. The additional elements of obtaining a navigational request, that the condition for transition includes surface based vehicle traffic, and transmitting a response are merely data gathering which is considered an insignificant extra solution activity.
Claim 1 recites the additional elements of obtaining, by a processing system including at least one processor, a navigational request for a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation, wherein the navigational request includes a requested transition between the two modes of operation, wherein the requested transition includes a requested location, and wherein the navigational request includes an intended destination; that, for the condition for requested transition at the requested location comprises a surface-based traffic condition; and transmitting, by the processing system, a response to the dual-mode vehicle indicating that the requested transition is permitted at the alternate location which are insufficient to integrate the judicial exception into a practical application. The additional elements of obtaining a navigational request, that the condition for transition includes surface based vehicle traffic, and transmitting a response are merely data gathering which are considered insignificant extra solution activities.
Claim 1 recites the additional elements of wherein the requested location comprises a public right-of-way on which surface-based vehicle operation is permitted is and the at least one condition is determined from at least one sensor that is deployed at the requested location and that is in communication with the processing system which are insufficient to integrate the judicial exception into a practical application. The additional elements are merely selecting a particular data source and a type of data to be manipulated which are considered insignificant extra solution activities.
Claim 1 recites the additional element of transmitting, by the processing system, an instruction to at least one traffic signal for surface-based vehicular operation to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals which is insufficient to integrate the judicial exception into a practical application. The additional element is considered to be insignificant post-solution activity as it is merely outing the results from the determining steps and doesn’t go further to actually implement the instructions and control the signals.
Claim 1 recites the additional element of a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation which is insufficient to integrate the judicial exception into a practical application. The additional element is merely generically linking the method to dual-mode vehicles (aka flying cars). This additional element is insufficient to find a practical application because it is generically linking the abstract idea to the field of use for dual-mode vehicles. The use of air traffic control procedures for flying cars is also understood to be well-understood, conventional, or routine activity for the art of air traffic control pertaining to landing and take-off procedures given that, under 14 CFR 1.01, dual-mode vehicles capable of flying are considered by federal law to fall under the category of “aircraft” and are thus subject to all air traffic control procedures that every other know aircraft are already required by law to obey.
Step 2b:
The additional elements of obtaining a request, determining a location based on surface based vehicle traffic, and transmitting a response, which was considered as insignificant extra solution activities as in step 2a are similarly insufficient for a finding of significantly more because they are merely steps for data gathering using a generic computer system. For example, the MPEP provides that merely adding steps for data gathering and analysis are not sufficient for a finding of significantly more. See MPEP 2106.05(g)(i) “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.”
The additional elements of transmitting, by the processing system, an instruction to at least one traffic signal for surface-based vehicular operation to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals which was considered merely an insignificant post-solution activity as in step 2a is similarly insufficient for a finding of significantly more because it is merely an insignificant post-solution activity. For example, the MPEP provides that [a]s explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”, in this case the addition of transmitting instructions is insignificant as transmitting or receiving information is a well-understood, routine, and conventional function of a computer. See MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
The additional element of a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation, which was considered merely generically linking the method to dual-mode vehicles (aka flying cars) in step 2a, is similarly insufficient for a finding of significantly more because it is generically linking the abstract idea to the field of use for dual-mode vehicles. For example, the MPEP provides that merely limiting the reach of the claim is simply linking that claim to a particular field of use without significantly more. See MPEP 2106.05(h)(vi). “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1:
The claim 2 is directed to a statutory category of method.
Step 2a Prong 1:
The method of claim 2 is a mental process. The method of claim 2 merely consists of [t]he method of claim 1, wherein the identifying the alternate location at which the requested transition is permitted includes identifying the permitted time at which the requested transition is permitted at the alternate location which under its BRI constitutes the mental process of preparing a flight plan in which the conditions for take-off and landing are considered. For example, when pilots are planning their flight potential flights they consider when do they wish to take-off and land their plane to prevent accidentally colliding with other aircraft using that runway.
Step 2a Prong 2:
Claim 2 recites through dependency on claim 1 the additional element of a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation which is insufficient to integrate the judicial exception into a practical application. The additional element is merely generically linking the method to navigation with dual-mode vehicles (aka flying cars). This additional element is insufficient to find a practical application because it is generically linking the abstract idea to the field of use for dual-mode vehicle navigation. The selection of take-off and landing locations based on a schedule or queue for when said locations are available is also understood to be well-understood, conventional, or routine activity for the art.
Step 2b:
The additional element of a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation, which was considered merely generically linking the method to dual-mode vehicles (aka flying cars) in step 2a, is similarly insufficient for a finding of significantly more because it is generically linking the abstract idea to the field of use for dual-mode vehicles. For example, the MPEP provides that merely limiting the reach of the claim is simply linking that claim to a particular field of use without significantly more. See MPEP 2106.05(h)(vi). “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
Claims 3 and 4 falls under the same judicial exceptions of claim 2 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Regarding claim 3, claim 3 recites the same method of claim 2 but with the additional elements of the response comprises an offer with an expiration time which does not integrate the mental process into a practical application nor amount to significantly more as this merely applies the same constraint of a time-based schedule as claim 2 imposed on claim 1. Furthermore, this additional element also caused claim 3 to fall under the judicial exception of organizing human activity, more specifically the claim recites the social activity which can be seen how pilots communicate with ATC towers to schedule then confirm the schedule of their take-off, landing, or holding patterns that the pilots might have to engage in to follow the instructions of a controller like ATC towers. See MPEP 2106.04(2)(III)(C) Another example of a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559.
Regarding claim 4, it is rejected under the same analysis as claim 3 with regards to claim 2 but with the additional elements of obtaining a reply to the offer prior to the expiration time, which fail to amount to a practical application or significantly more just as claim 3 had with claim 2. Particularly because the additional element of claim 4 merely continues the routine social activity of claim 3 without any indication of a practical application or of significantly more. 
Claims 6 and 8-10 fall under the same judicial exceptions of claim 1 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 6, claim 6 recites the same method of claim 1 but with the additional elements of wherein the instruction is to adjust the at least one traffic signal to diminish surface-based vehicular traffic at the alternate location at the permitted time which does not integrate the mental process into a practical application nor amount to significantly more as it is merely specifying what the transmitted instructions are.
Regarding claim 8, claim 8 recites the same method of claim 1 but with the additional elements of [t]he method of claim 1, wherein the requested transition is: a transition from the surface mode of operation to the aerial mode of operation; or a transition from the aerial mode of operation to the surface mode of operation which does not integrate the mental process into a practical application nor amount to significantly more as they merely recites a combination of two limitations in claim 1: a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation, and wherein the navigational request includes a requested transition between the two modes of operation. Given that this claim element does not recite anything new the claim 8 falls under the same analysis as claim 1.
Regarding claim 9, claim 9 recites the same method of claim 1 but with the additional elements of the at least one condition of the requested location further comprises at least one of: an aerial vehicular traffic condition; a weather condition; a temporal restriction; or a governmental restriction which does not integrate the mental process into a practical application nor amount to significantly more as this is mere instructions to apply the determination of take-off and landing locations of claim 1 to conditions that are well understood and routinely accounted for in other types of air travel. See MPEP 2106.05(f)(2)(i) “A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).”
Regarding claim 10, claim 10 recites the same method of claim 1 but with the additional elements of the at least one condition is further determined from at least one of: a camera that is deployed at the requested location; a different dual-mode vehicle at the requested location; a surface-based vehicle at the requested location; a radar; or a notification from an authoritative entity which does not integrate the mental process into a practical application nor amount to significantly more as this is well understood, routine, and conventional activities for pilots as pilots uses their eyes/sensors or by communicating with ATC towers to determine the conditions of the runway they plan to use to determine if said condition would affect the take-off or landing of the plane. For example, pilots by law must comply with 14 CFR 91.175 which explains many procedures that pilots must use for take-off and landing of their aircraft when using instruments like what were claimed.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1:
The claim 11 is directed to a statutory category of method.
Step 2a Prong 1:
The method of claim 11 is a mental process that utilizes a mathematical calculation. The method of claim 11 merely consists of [t]he method of claim 1, wherein the identifying the alternate location at which the requested transition is permitted includes: calculating a time to reach the intended destination by the dual-mode vehicle which under its BRI constitutes the mental process of selecting a route based on an estimated time of arrival (ETA) to the destination for that specific route. For example, when pilots are constructing their flight plans they do consider how long it will take to reach a destination and they often modify their flight plan mid-flight if their original target destination would take too long to become available. Furthermore, the fact that the claim is directed to calculating an ETA means that this claim is also directed toward a mathematical calculation.
Step 2a Prong 2:
Claim 11 recites the additional elements of calculating a time to reach the intended destination by the dual-mode vehicle, including a time to complete the requested transition and one of: a time to reach the alternate location via the surface mode of operation, or a time to reach the intended destination from the alternate location via the surface mode of operation which are insufficient to integrate the judicial exception into a practical application. These additional elements are insufficient to find a practical application because they are merely generically linking the use of mathematical calculations, which can be performed as a mental process, for route planning into the field of vehicles capable of dual-modal travel.
Step 2b:
The additional elements of calculating a time to reach the intended destination by the dual-mode vehicle, including a time to complete the requested transition and one of: a time to reach the alternate location via the surface mode of operation, or a time to reach the intended destination from the alternate location via the surface mode of operation, which were considered merely generically linking the use of mathematical calculations which can be performed as a mental process to dual-mode vehicles (aka flying cars) in step 2a, are similarly insufficient for a finding of significantly more because they generically linking the abstract idea to the field of use for dual-mode vehicles. As it stands, the mental process and the mathematical calculations may be performed by a human who is planning to travel a route while considering the use of multiple modes of transport, say driving to an airport then flying to a destination, and their main concern is the how long the entire trip will take. For example, the MPEP provides that merely limiting the reach of the claim is simply linking that claim to a particular field of use without significantly more. See MPEP 2106.05(h)(vi). Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Claims 12 and 13 fall under the same judicial exception of claim 11 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 12, claim 12 recites the same mental process and mathematical calculation of claim 11 but with the additional elements of wherein the alternate location is selected from among a plurality of candidate locations that are different from the requested location, wherein the processing system calculates a shortest time to reach the intended destination including the requested transition at the alternate location as compared to the requested transition being at other locations of the plurality of candidate locations which does not integrate the mental process nor the mathematical calculation into a practical application nor amount to significantly more as these are merely reciting steps that are generically linking the calculations into the field of route navigation for dual mode vehicles. See MPEP (h)(vi). Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Regarding claim 13, claim 13 recites the same mental process and mathematical calculation of claim 11 but with the additional elements of instead calculates the shortest distance taken for the surface-based route instead of the shortest time taken to reach a destination. The mere substitution of distance in the calculations as opposed to time does not change the eligibility of claim 13, especially given that time and distance are often calculated together in the art of route planning for all modes of transportation.
Claim 14 falls under the same judicial exceptions of claim 1 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 14, claim 14 recites the same method of claim 13 but with the additional elements of [t]he method of claim 13, wherein the processing system is assigned to the requested location, wherein one or more additional processing systems are assigned to the plurality of candidate locations for permitting and denying requests for transitions between the two modes of operation for dual-mode vehicles which does not integrate the mental process into a practical application nor amount to significantly more as they are merely indicating the location where the processing systems have jurisdiction rather than provide any meaningful improvement on functionality of the processing system as there is nothing preventing a processing system that is installed in a dual mode vehicle from preforming the method of claim 1 any better than a processing system for a controller of a collection of geographically close traffic lights preforming the same functionality.
Claim 15 falls under the same judicial exceptions of claim 14 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 15, claim 15 recites the same method of claim 15 but with the additional element of [t]he method of claim 14, wherein the processing system identifies the alternate location at which the requested transition is permitted via at least one communication with at least one of the one or more additional processing systems which does not integrate the mental process into a practical application nor amount to significantly more as they are merely an insignificant extra solution activity that is considered to be well understood, routine, and conventional activity in the art. For example, the MPEP provides that the courts have recognized that the computer function of receiving data over a network to be a well understood, routine, and conventional function when claimed as extra solution activity. See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). It should be noted that the step of assigning one processing system to the requested location and another processing system to an alternate system from claim 14 is considered an extra solution activity due to page 34 para 0067 lines 12-14 “[i]n another example, the processing system is assigned to both the requested location and the alternate location” which under the BRI of claim 14 in light of the specification constitutes that the step in claim 15 of the processing system at the requested location communicating the processing system at the alternative location is also an insignificant extra solution activity as there is no reason to state that a processor is in communication with itself when performing any function.
Claim 16-18 fall under the same judicial exceptions of claim 1 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 16, claim 16 recites the same method of claim 1 but with the additional element of [t]he method of claim 1, wherein the processing system is assigned to the requested location, wherein one or more additional processing systems are assigned to the plurality of candidate locations for permitting and denying requests for transitions between the two modes of operation for dual-mode vehicles which does not integrate the mental process into a practical application nor amount to significantly more than the judicial exception of claim 14.
Regarding claim 17, claim 17 recites the same method of claim 1 but with the additional elements of [t]he method of claim 1, wherein the obtaining and the transmitting are via a low power wide area cellular link which fail to amount to a practical application or significantly more as it is merely an extra solution activity. There is nothing in the claim nor in the specification that provides a meaningful reason to limit the obtaining and transmitting steps of claim 1 to only being done via a low power wide area cellular link as opposed to other types of communication technology. See MPEP 2106.05(g)(ii) “Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55.” 
Regarding claim 18, claim 18 is rejected under the same analysis as claim 17 with regards to claim 11 but with the additional element of wherein the processing system is associated with a cellular base station, which fail to amount to a practical application or significantly more just as this is merely reciting the use of the generic processing system with a cellular base station.
Claim 20 falls under the same judicial exceptions of claim 1 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Regarding claim 20, claim 20 is rejected under the same analysis as claim 1 but with the additional elements of [a] device comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising, which do not integrate the mental process into a practical application nor amount 
to significantly more as these merely generically link the judicial exception to a computer environment. See MPEP 2106.05(h)(iv). “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, 
because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).”
It is recommended to applicant to amend claim 20 to read a non-transitory computer-readable medium storing instructions (emphasis added) instead of a computer readable 
medium storing instructions, as one BRI of the current language of claim 20 may include transitory signals.
Claims 21 and 22 fall under the same judicial exception of claim 20 and 21 respectively and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 21, claim 21 with regards to claim 20 is rejected under the same analysis as claim 2 with regards to claim 1.
Regarding claim 22, claim 22 with regards to claim 21 is rejected under the same analysis as claim 3 with regards to claim 2.
Given the above analysis, examiner has determined that claims 1-20 are not eligible subject matter under 101 and are thus rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoogland (US Pub. No 20160290817 A1), herein after Hoogland, in further view of Aziz (US Pub. No. 20180045522 A1), herein after Aziz, and further in view of Funk et al. (US Pub. No 20180181095 A1), herein after Funk.
Regarding claim 1, Hoogland teaches [a] method comprising: obtaining, by a processing system including at least one processor, a navigational request for a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation, wherein the navigational request includes a requested transition between the two modes of operation, wherein the requested transition includes a requested location, and wherein the navigational request includes an intended destination (Hoogland: Para. 0034-0035, 0041, 0048; "For example, the multimodal vehicle 204 can include a roadable aircraft… The composite navigation route 206 is a guidance path generated by the navigation system 100 for continuously guiding a user or a mode of transportation over multiple types of paths corresponding to multiple types of mediums." "The composite navigation route 206 can also pass through or include a mode-transition point 216. The mode-transition point 216 is a structure or geographic area for facilitating a transition from the ground travel segment 212 to the non-terrestrial travel segment 214, the non-terrestrial travel segment 214 to the ground travel segment 212, or a combination thereof." "The arrival ground route 232 is a portion of the ground navigation route 208 for guiding a mode of transportation from the arrival point 220 to a destination 234. The destination 234 is a geographic location or coordinate intended as a final stopping point of the composite navigation route 206."); determining, by the processing system, at least one condition of the requested location associated with the requested transition… wherein the at least one condition comprises a surface-based traffic condition (Hoogland: Para. 0174, 0205, and 0218; "The ground route module 524 can also determine the road traffic condition 236 of FIG. 2 on the multiple instances of the departure ground route 228, the arrival ground route 232, or a combination thereof." "The selection module 528 can also select the departure point 218, the arrival point 220, the ground navigation route 208, or a combination thereof based on the non-terrestrial traffic condition 238." "...the update module 530 can periodically query the arrival point 220 for an updated instance of the safety condition 308, the road traffic condition 236, the non-terrestrial traffic condition 238, or a combination thereof at the arrival point 220 while traversing..."); determining, by the processing system, based upon the at least one condition that the requested transition is not permitted at the requested location, wherein the determining comprises determining that the surface-based traffic condition exceeds an acceptable level of traffic for transitions between two modes of operation for dual-mode vehicles (Hoogland: Para. 0049, 0050, 0205, and 0221; "The display interface 202 can also depict a road traffic condition 236, a non-terrestrial traffic condition 238, or a combination thereof. The road traffic condition 236 is information concerning a movement of vehicles or other modes of transportation along a roadway or passage infrastructure. For example, the road traffic condition 236 can include information concerning road closures, accidents, traffic pace, or a combination thereof." "The non-terrestrial traffic condition 238 is information concerning a movement of aircrafts, ships, or other modes of transportation along an airway, a nautical route, or a combination thereof. For example, the non-terrestrial traffic condition 238 can include information concerning re-routes, takeoff delays, approach delays, runway closures, dock closures, or a combination thereof. The non-terrestrial traffic condition 238 can also include information concerning a holding pattern 240." "The selection module 528 can also select the departure point 218, the arrival point 220, the ground navigation route 208, or a combination thereof based on the non-terrestrial traffic condition 238." "For example, the update module 530 can dynamically regenerate the composite navigation route 206 when the safety condition 308 at the arrival point 220 falls below VFR standards set by the FAA. As an additional example, the update module 530 can dynamically regenerate the composite navigation route 206 when the road traffic condition 236 at the arrival point 220 worsens as a result of an accident or road closure near the arrival point 220."); identifying, by the processing system, an alternate location at which the requested transition is permitted (Hoogland: Para. 0124 and 0150, also see claim 5; "The departure module 504 is configured to locate one or more instances of a departure candidate point 222 of FIG. 2 and determine a safety situation or wait time at the departure candidate point 222." "The arrival module 514 is configured to locate one or more instances of an arrival candidate point 224 of FIG. 2 and determine a safety situation at the arrival candidate point 224."); and transmitting, by the processing system, a response to the dual-mode vehicle indicating that the requested transition is permitted at the alternate location (Hoogland: Para. 0044 and 0045; "The display interface 202 can also depict instances of a departure candidate point 222 and an arrival candidate point 224. The departure candidate point 222 is an instance of the mode-transition point 216 for potentially facilitating a transition from the first travel mode to the second travel mode. More specifically, the departure candidate point 222 can be an instance of the mode-transition point 216 for potentially facilitating the transition from the ground travel segment 212 to the non-terrestrial travel segment 214." "The arrival candidate point 224 is an instance of the mode-transition point 216 for potentially facilitating a transition from the second travel mode back to the first travel mode. More specifically, the arrival candidate point 224 can be an instance of the mode-transition point 216 for potentially facilitating the transition from the non-terrestrial travel segment 214 to the ground travel segment 212.").
Hoogland is silent to the requested location comprises a public right-of-way on which surface-based vehicle operation is permitted, wherein the at least one condition is determined from at least one sensor that is deployed at the requested location and that is in communication with the processing system; and transmitting, by the processing system, an instruction to at least one traffic signal for surface-based vehicular operation to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals.
In a similar field, Aziz teaches the requested location comprises a public right-of-way on which surface-based vehicle operation is permitted, and wherein the at least one condition is determined from at least one sensor that is deployed at the requested location and that is in communication with the processing system (Aziz: Para. 0060, 0016, and 0018; "As shown in FIGS. 1-5, a skyway may connect to existing physical roads for transitioning on and off existing roads and freeways, and may connect to other skyways as well. This is entirely analogous to how the existing interconnected freeway system works. A sky vehicle may “drive” on a terrestrial road or freeway and then seamlessly take an on-ramp to a skyway and transparently be elevated or fly on the skyway. And at the appropriate time, the driver may take an off-ramp from the skyway and join a terrestrial freeway or road and continue driving it as a terrestrial car." "Particular embodiments may include a centralized control system for the 2D navigation interface for 3D motion. As an example and not by way of limitation, the centralized control system may broadcast path information and send updates to individual vehicles. As another example, the centralized control system may monitor traffic flow/congestion, accidents, emergencies, and push out recommendations/commands to vehicles to take alternate routes." "In particular embodiments, drones may be configured to mark paths on the skyways (e.g., skybots). As an example and not by way of limitation, these drones may be controlled by the centralized control system, and may be deployed to particular locations to mark paths and control traffic flow."); and transmitting, by the processing system, an instruction to at least one traffic signal... to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals (Aziz: Para. 0060 and 0085; "As shown in FIGS. 1-5, a skyway may connect to existing physical roads for transitioning on and off existing roads and freeways, and may connect to other skyways as well. This is entirely analogous to how the existing interconnected freeway system works. A sky vehicle may “drive” on a terrestrial road or freeway and then seamlessly take an on-ramp to a skyway and transparently be elevated or fly on the skyway. And at the appropriate time, the driver may take an off-ramp from the skyway and join a terrestrial freeway or road and continue driving it as a terrestrial car." "In particular embodiments, the skybots may be deployed by the PCAM flight computer to mark and/or light paths (e.g., skyways), which may include illuminating pathway based on time of day or amount of light. In particular embodiments, the skybots may be deployed by the PCAM flight computer to control traffic flow, which may include a vehicle authentication function, a vehicle map and/or software verification function, other relevant functions, or any combination thereof. In particular embodiments, the skybots may be deployed by the PCAM flight computer to monitor weather and/or road conditions... In particular embodiments the skybots may be deployed by the PCAM flight computer to control and/or maneuver traffic based on colors (e.g., red for stop, green for go, etc.), and in such instance, traffics lights, stop lights, and other traffic signals may not be necessary.") for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.
In the field of terrestrial traffic management, Funk teaches transmitting, by the processing system, an instruction to at least one traffic signal for surface-based vehicular operation... wherein the processing system comprises a controller of a plurality of traffic signals (Funk: Para. 0106; "Autonomously controlling, with the computing system, each of the identified one or more devices to halt or reroute traffic might comprise autonomously controlling, with the computing system, each of the identified one or more devices to halt or reroute traffic, by performing at least one of sending updated navigation instructions to the navigation system disposed in each of the one or more vehicles travelling on one or more roadways, sending control instructions to the one or more traffic control signal devices along the one or more roadways, or dynamically changing lane markers along the one or more roadways, and/or the like.") for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the air traffic control system from Hoogland with the traffic signals and road intersections for both aerial and terrestrial vehicles, as taught by Aziz, and to further modify said traffic signals to clear out an area for an approaching vehicle, as taught by Funk, for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.
Regarding claim 2, Hoogland, Aziz, and Funk remain applied as in claim 1, and Hoogland goes on to further teach the identifying the alternate location at which the requested transition is permitted includes identifying the permitted time at which the requested transition is permitted at the alternate location (Hoogland: Para. 0134; "For example, when the departure candidate point 222 is an airport, the estimated transition time 326 can include a taxiing time, a takeoff time, or a combination thereof. As an additional example, when the departure candidate point 222 is a dock, the estimated transition time 326 can include an unmooring time, a launch time, or a combination thereof.").
Regarding claim 3, Hoogland, Aziz, and Funk remain applied as in claim 2, and Hoogland goes on to further teach the response comprises an offer with an expiration time (Hoogland: Para. 0056-0058, also see FIG. 3; "The display interface 202 can also depict a resource constraint 312. The resource constraint 312 is information or data concerning a limitation or scarcity concerning a tangible or intangible asset. The resource constraint 312 can include a fuel constraint 314, a time constraint 316, or a combination thereof." "The time constraint 316 can include a scheduled meeting time, a period of availability, a temporal deadline, or a combination thereof.").
Regarding claim 4, Hoogland, Aziz, and Funk remain applied as in claim 3, and Hoogland goes on to further teach obtaining a reply to the offer prior to the expiration time (Hoogland: Para. 0223, also see FIG. 3; "As an additional example, the update module 530 can select a new instance of the arrival point 220 or calculate a new instance of the arrival ground route 232 based on an update to the time constraint 316.").
Regarding claim 6, Hoogland, Aziz, and Funk remain applied as in claim 1, however Hoogland and Aziz are silent to the instruction is to adjust the at least one traffic signal to diminish surface-based vehicular traffic at the alternate location at the permitted time.
In the field of terrestrial traffic management, Funk teaches the instruction is to adjust the at least one traffic signal to diminish surface-based vehicular traffic at the alternate location at the permitted time (Funk: Para. 0106; "According to some embodiments, autonomously controlling, with the computing system, each of the identified one or more devices to perform one or more tasks might comprise autonomously controlling, with the computing system, each of the identified one or more devices to halt or reroute traffic around one of a construction zone, an accident area, a school zone, or a congested portion of traffic, and/or the like. In some cases, the identified one or more devices might comprise at least one of a navigation system disposed in each of one or more vehicles travelling on the roadway or one or more traffic control signal devices, and/or the like.") for the benefit of clearing the road of traffic.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the air traffic control system from Hoogland and the traffic signals and road intersections for both aerial and terrestrial vehicles as taught Aziz with the traffic control signal devices that are programmed to clear a road, as taught by Funk, for the benefit of clearing the road of traffic.
Regarding claim 8, Hoogland, Aziz, and Funk remain applied as in claim 1, and Hoogland goes on to further teach the requested transition is: a transition from the surface mode of operation to the aerial mode of operation; or a transition from the aerial mode of operation to the surface mode of operation (Hoogland: Para. 0041; "The mode-transition point 216 is a structure or geographic area for facilitating a transition from the ground travel segment 212 to the non-terrestrial travel segment 214, the non-terrestrial travel segment 214 to the ground travel segment 212, or a combination thereof.").
Regarding claim 9, Hoogland, Aziz, and Funk remain applied as in claim 1, and Hoogland goes on to further teach the at least one condition of the requested location further comprises at least one of: an aerial vehicular traffic condition; a weather condition; a temporal restriction; or a governmental restriction (Hoogland: Para. 0192, 0193, 0205, and 0218; "More specifically, the selection module 528 can select the departure point 218, the arrival point 220, the ground navigation route 208, the non-terrestrial navigation route 210, or a combination thereof by balancing or prioritizing the user preference concerning the safety condition 308 with the user preference concerning the resource constraint 312, such as the fuel constraint 314 or the time constraint 316." "...the selection module 528 can select an instance of the departure candidate point 222, the arrival candidate point 224, or a combination thereof with the most favorable instance of the safety condition 308 including the meteorological condition 310." "The selection module 528 can also select the departure point 218, the arrival point 220, the ground navigation route 208, or a combination thereof based on the non-terrestrial traffic condition 238." "...the update module 530 can periodically query the arrival point 220 for an updated instance of the safety condition 308, the road traffic condition 236, the non-terrestrial traffic condition 238, or a combination thereof at the arrival point 220 while traversing...").
Regarding claim 10, Hoogland, Aziz, and Funk remain applied as in claim 1, and Hoogland goes on to further teach the at least one condition is further determined from at least one of: a sensor that is deployed at the requested location; a camera that is deployed at the requested location; a different dual-mode vehicle at the requested location; a surface-based vehicle at the requested location; a radar; or a notification from an authoritative entity (Hoogland: Para. 0049; "the location module 502 can receive the current location 230 from the user of the navigation system 100, another device in the navigation system 100, a device outside of the navigation system 100, or a combination thereof. For example, the location module 502 can receive the current location 230 from a Federal Aviation Administration (FAA) data feed, an Aircraft Situation Display to Industry (ASDI) data feed, an airport data feed, or a combination thereof.").
Regarding claim 11, Hoogland, Aziz, and Funk remain applied as in claim 1, and Hoogland goes on to further teach the identifying the alternate location at which the requested transition is permitted includes: calculating a time to reach the intended destination by the dual-mode vehicle, including a time to complete the requested transition and one of: a time to reach the alternate location via the surface mode of operation, or a time to reach the intended destination from the alternate location via the surface mode of operation (Hoogland: Para. 0059-0060; "The display interface 202 can depict a total travel time 330. The total travel time 330 is a total amount of time determined by the navigation system 100 for traversing the composite navigation route 206 of FIG. 2. The display interface 202 can also depict an estimated transition time 326. The estimated transition time 326 is a projected amount of time required for the multimodal vehicle 204 to transition from either the ground travel segment 212 of FIG. 2 to the non-terrestrial travel segment 214 of FIG. 2 or the non-terrestrial travel segment 214 to the ground travel segment 212. The estimated transition time 326 can include a taxiing time, a landing time, a takeoff time, or a combination thereof.").
Regarding claim 12, Hoogland, Aziz, and Funk remain applied as in claim 11, and Hoogland goes on to further teach the alternate location is selected from among a plurality of candidate locations that are different from the requested location, wherein the processing system calculates a shortest time to reach the intended destination including the requested transition at the alternate location as compared to the requested transition being at other locations of the plurality of candidate locations (Hoogland: Para. 0202; "As a more specific example, the selection module 528 can select an airport further away from the destination 234 as the arrival point 220 over an airport closer to the destination 234. In this example, the selection module 528 can select the airport further away from the destination 234 as the arrival point 220 when the road traffic condition 236 of the arrival ground route 232 from the further airport to the destination 234 results in a shorter instance of the total travel time 330.").
Regarding claim 13, Hoogland, Aziz, and Funk remain applied as in claim 1, and Hoogland goes on to further teach the alternate location is selected from among a plurality of candidate locations that are different from the requested location based upon one of: a shortest distance to the intended destination from the alternate location, or a shortest distance from a current location of the dual- mode vehicle to the alternate location (Hoogland: Para. 0197; "The selection module 528 can select instances of the departure ground route 228 or the arrival ground route 232 with the shortest road distance for maximizing the ground fuel level 318.").
Regarding claim 14, Hoogland, Aziz, and Funk remain applied as in claim 13, and Hoogland goes on to further teach the processing system is assigned to the requested location, wherein one or more additional processing systems are assigned to the plurality of candidate locations for permitting and denying requests for transitions between the two modes of operation for dual-mode vehicles (examiner interprets the permission or denial of candidate locations for transitions between the two modes of operation for dual mode vehicles to include navigational systems that include or exclude potential mode-transition points that the dual-mode vehicle is incapable of preforming a mode transition at) (Hoogland: Para. 0026, 0112, 0041, 0126-0127, 0044, 0152, and 0045; "The second device 106 can be any of a variety of centralized or decentralized computing devices. For example, the second device 106 can be a computer, grid computing resources, a virtualized computer resource, cloud computing resource, routers, switches, peer-to-peer distributed computing devices, or a combination thereof." "It is understood that the first device 102 and the second device 106 can operate any of the modules and functions of the navigation system 100." "The mode-transition point 216 can include a departure point 218, an arrival point 220, or a combination thereof. The departure point 218 is an instance of the mode-transition point 216 for facilitating a transition from a first travel mode to a second travel mode." "The departure point module 506 can include or exclude instances of the departure candidate point 222 based on the mode capability 328 of FIG. 3 of the multimodal vehicle 204. For example, the departure point module 506 can exclude all maritime instances of the mode-transition point 216 such as docks or shorelines when the multimodal vehicle 204 does not have an amphibious capability." "The departure candidate point 222 is an instance of the mode-transition point 216 for potentially facilitating... the transition from the ground travel segment 212 to the non-terrestrial travel segment 214." "The arrival point module 518 can also include or exclude instances of the arrival candidate point 224 based on the mode capability 328 of the multimodal vehicle 204." "The arrival candidate point 224 is an instance of the mode-transition point 216 for potentially facilitating... the transition from the non-terrestrial travel segment 214 to the ground travel segment 212.").
Regarding claim 15, Hoogland, Aziz, and Funk remain applied as in claim 14, and Hoogland goes on to further teach the processing system identifies the alternate location at which the requested transition is permitted via at least one communication with at least one of the one or more additional processing systems (examiner interprets the permission or denial of candidate locations for transitions between the two modes of operation for dual mode vehicles to include navigational systems that include or exclude potential mode-transition points that the dual-mode vehicle is incapable of preforming a mode transition at) (Hoogland: Para. 0023, 0026, 0112, 0041, 0125-0127, 0044, 0151-0152, and 0045; "The navigation system 100 includes a first device 102, such as a client or a server, connected to a second device 106, such as a client or server, with a communication path 104, such as a wireless or wired network." "The second device 106 can be any of a variety of centralized or decentralized computing devices. For example, the second device 106 can be a computer, grid computing resources, a virtualized computer resource, cloud computing resource, routers, switches, peer-to-peer distributed computing devices, or a combination thereof." "It is understood that the first device 102 and the second device 106 can operate any of the modules and functions of the navigation system 100." "The mode-transition point 216 can include a departure point 218, an arrival point 220, or a combination thereof. The departure point 218 is an instance of the mode-transition point 216 for facilitating a transition from a first travel mode to a second travel mode." "The departure point module 506 is configured to locate instances of the departure candidate point 222. The departure point module 506 can locate instances of the departure candidate point 222 by conducting a proximity search." "The departure point module 506 can include or exclude instances of the departure candidate point 222 based on the mode capability 328 of FIG. 3 of the multimodal vehicle 204. For example, the departure point module 506 can exclude all maritime instances of the mode-transition point 216 such as docks or shorelines when the multimodal vehicle 204 does not have an amphibious capability." "The departure candidate point 222 is an instance of the mode-transition point 216 for potentially facilitating... the transition from the ground travel segment 212 to the non-terrestrial travel segment 214." "The arrival point module 518 is configured to locate instances of the arrival candidate point 224. The arrival point module 518 can locate instances of the arrival candidate point 224 by conducting a search for all instances of the arrival candidate point 224 within the geo-dome 242." "The arrival point module 518 can also include or exclude instances of the arrival candidate point 224 based on the mode capability 328 of the multimodal vehicle 204." "The arrival candidate point 224 is an instance of the mode-transition point 216 for potentially facilitating... the transition from the non-terrestrial travel segment 214 to the ground travel segment 212.").
Regarding claim 16, Hoogland, Aziz, and Funk remain applied as in claim 1, and Hoogland goes on to further teach the processing system is assigned to the requested location and the alternate location (examiner interprets that the assigned processing systems to the requested/alternate locations to be a processing system that is assigned to multiple geographical locations where the dual-mode vehicle performs a transition from one mode of operation to another) (Hoogland: Para. 0026-0027 and 0112; "The second device 106 can be any of a variety of centralized or decentralized computing devices. For example, the second device 106 can be a computer, grid computing resources, a virtualized computer resource, cloud computing resource, routers, switches, peer-to-peer distributed computing devices, or a combination thereof." "The second device 106 can be centralized in a single computer room, distributed across different rooms, distributed across different geographical locations, embedded within a telecommunications network." "It is understood that the first device 102 and the second device 106 can operate any of the modules and functions of the navigation system 100.").

Regarding claim 19, Hoogland teaches [a] non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising (Hoogland: Para. 0230; "The modules described in this application can be implemented as instructions stored on a non-transitory computer readable medium to be executed by a first control unit 412, the second control unit 434, or a combination thereof. The non-transitory computer medium can include the first storage unit 414, the second storage unit 446, or a combination thereof. The first storage unit 414, the second storage unit 446, or a combination thereof, or a portion therein can also be made removable from the first device 102, the second device 106, or a combination thereof."): obtaining a navigational request for a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation, wherein the navigational request includes a requested transition between the two modes of operation, wherein the requested transition includes a requested location, and wherein the navigational request includes an intended destination (Hoogland: Para. 0034-0035, 0041, 0048; "For example, the multimodal vehicle 204 can include a roadable aircraft… The composite navigation route 206 is a guidance path generated by the navigation system 100 for continuously guiding a user or a mode of transportation over multiple types of paths corresponding to multiple types of mediums." "The composite navigation route 206 can also pass through or include a mode-transition point 216. The mode-transition point 216 is a structure or geographic area for facilitating a transition from the ground travel segment 212 to the non-terrestrial travel segment 214, the non-terrestrial travel segment 214 to the ground travel segment 212, or a combination thereof." "The arrival ground route 232 is a portion of the ground navigation route 208 for guiding a mode of transportation from the arrival point 220 to a destination 234. The destination 234 is a geographic location or coordinate intended as a final stopping point of the composite navigation route 206."); determining at least one condition of the requested location associated with the requested transition… wherein the at least one condition comprises a surface-based traffic condition (Hoogland: Para. 0174, 0205, and 0218; "The ground route module 524 can also determine the road traffic condition 236 of FIG. 2 on the multiple instances of the departure ground route 228, the arrival ground route 232, or a combination thereof." "The selection module 528 can also select the departure point 218, the arrival point 220, the ground navigation route 208, or a combination thereof based on the non-terrestrial traffic condition 238." "...the update module 530 can periodically query the arrival point 220 for an updated instance of the safety condition 308, the road traffic condition 236, the non-terrestrial traffic condition 238, or a combination thereof at the arrival point 220 while traversing..."); determining based upon the at least one condition that the requested transition is not permitted at the requested location, wherein the determining comprises determining that the surface-based traffic condition exceeds an acceptable level of traffic for transitions between two modes of operation for dual-mode vehicles (Hoogland: Para. 0049, 0050, 0205, and 0221; "The display interface 202 can also depict a road traffic condition 236, a non-terrestrial traffic condition 238, or a combination thereof. The road traffic condition 236 is information concerning a movement of vehicles or other modes of transportation along a roadway or passage infrastructure. For example, the road traffic condition 236 can include information concerning road closures, accidents, traffic pace, or a combination thereof." "The non-terrestrial traffic condition 238 is information concerning a movement of aircrafts, ships, or other modes of transportation along an airway, a nautical route, or a combination thereof. For example, the non-terrestrial traffic condition 238 can include information concerning re-routes, takeoff delays, approach delays, runway closures, dock closures, or a combination thereof. The non-terrestrial traffic condition 238 can also include information concerning a holding pattern 240." "The selection module 528 can also select the departure point 218, the arrival point 220, the ground navigation route 208, or a combination thereof based on the non-terrestrial traffic condition 238." "For example, the update module 530 can dynamically regenerate the composite navigation route 206 when the safety condition 308 at the arrival point 220 falls below VFR standards set by the FAA. As an additional example, the update module 530 can dynamically regenerate the composite navigation route 206 when the road traffic condition 236 at the arrival point 220 worsens as a result of an accident or road closure near the arrival point 220."); identifying, by the processing system, an alternate location at which the requested transition is permitted (Hoogland: Para. 0124 and 0150, also see claim 5; "The departure module 504 is configured to locate one or more instances of a departure candidate point 222 of FIG. 2 and determine a safety situation or wait time at the departure candidate point 222." "The arrival module 514 is configured to locate one or more instances of an arrival candidate point 224 of FIG. 2 and determine a safety situation at the arrival candidate point 224."); and transmitting a response to the dual-mode vehicle indicating that the requested transition is permitted at the alternate location (Hoogland: Para. 0044 and 0045; "The display interface 202 can also depict instances of a departure candidate point 222 and an arrival candidate point 224. The departure candidate point 222 is an instance of the mode-transition point 216 for potentially facilitating a transition from the first travel mode to the second travel mode. More specifically, the departure candidate point 222 can be an instance of the mode-transition point 216 for potentially facilitating the transition from the ground travel segment 212 to the non-terrestrial travel segment 214." "The arrival candidate point 224 is an instance of the mode-transition point 216 for potentially facilitating a transition from the second travel mode back to the first travel mode. More specifically, the arrival candidate point 224 can be an instance of the mode-transition point 216 for potentially facilitating the transition from the non-terrestrial travel segment 214 to the ground travel segment 212.").
Hoogland is silent to the requested location comprises a public right-of-way on which surface-based vehicle operation is permitted, wherein the at least one condition is determined from at least one sensor that is deployed at the requested location and that is in communication with the processing system; and transmitting an instruction to at least one traffic signal for surface-based vehicular operation to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals.
In a similar field, Aziz teaches the requested location comprises a public right-of-way on which surface-based vehicle operation is permitted, and wherein the at least one condition is determined from at least one sensor that is deployed at the requested location and that is in communication with the processing system (Aziz: Para. 0060, 0016, and 0018; "As shown in FIGS. 1-5, a skyway may connect to existing physical roads for transitioning on and off existing roads and freeways, and may connect to other skyways as well. This is entirely analogous to how the existing interconnected freeway system works. A sky vehicle may “drive” on a terrestrial road or freeway and then seamlessly take an on-ramp to a skyway and transparently be elevated or fly on the skyway. And at the appropriate time, the driver may take an off-ramp from the skyway and join a terrestrial freeway or road and continue driving it as a terrestrial car." "Particular embodiments may include a centralized control system for the 2D navigation interface for 3D motion. As an example and not by way of limitation, the centralized control system may broadcast path information and send updates to individual vehicles. As another example, the centralized control system may monitor traffic flow/congestion, accidents, emergencies, and push out recommendations/commands to vehicles to take alternate routes." "In particular embodiments, drones may be configured to mark paths on the skyways (e.g., skybots). As an example and not by way of limitation, these drones may be controlled by the centralized control system, and may be deployed to particular locations to mark paths and control traffic flow."); and transmitting an instruction to at least one traffic signal... to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals (Aziz: Para. 0060 and 0085; "As shown in FIGS. 1-5, a skyway may connect to existing physical roads for transitioning on and off existing roads and freeways, and may connect to other skyways as well. This is entirely analogous to how the existing interconnected freeway system works. A sky vehicle may “drive” on a terrestrial road or freeway and then seamlessly take an on-ramp to a skyway and transparently be elevated or fly on the skyway. And at the appropriate time, the driver may take an off-ramp from the skyway and join a terrestrial freeway or road and continue driving it as a terrestrial car." "In particular embodiments, the skybots may be deployed by the PCAM flight computer to mark and/or light paths (e.g., skyways), which may include illuminating pathway based on time of day or amount of light. In particular embodiments, the skybots may be deployed by the PCAM flight computer to control traffic flow, which may include a vehicle authentication function, a vehicle map and/or software verification function, other relevant functions, or any combination thereof. In particular embodiments, the skybots may be deployed by the PCAM flight computer to monitor weather and/or road conditions... In particular embodiments the skybots may be deployed by the PCAM flight computer to control and/or maneuver traffic based on colors (e.g., red for stop, green for go, etc.), and in such instance, traffics lights, stop lights, and other traffic signals may not be necessary.") for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.
In the field of traffic management, Funk teaches transmitting an instruction to at least one traffic signal for surface-based vehicular operation... wherein the processing system comprises a controller of a plurality of traffic signals (Funk: Para. 0106; "Autonomously controlling, with the computing system, each of the identified one or more devices to halt or reroute traffic might comprise autonomously controlling, with the computing system, each of the identified one or more devices to halt or reroute traffic, by performing at least one of sending updated navigation instructions to the navigation system disposed in each of the one or more vehicles travelling on one or more roadways, sending control instructions to the one or more traffic control signal devices along the one or more roadways, or dynamically changing lane markers along the one or more roadways, and/or the like.") for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the air traffic control system from Hoogland with the traffic signals and road intersections for both aerial and terrestrial vehicles, as taught by Aziz, and to further modify said traffic signals to clear out an area for an approaching vehicle, as taught by Funk, for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.

Regarding claim 20, Hoogland teaches [a] device comprising: a processing system including at least one processor (Hoogland: Para. 0022; "The term “module” referred to herein can include software, hardware, or a combination thereof of the present invention in accordance with the context in which the term is used. For example, the software can be machine code, firmware, embedded code, and application software. Also for example, the hardware can be circuitry, processor, computer, integrated circuit, integrated circuit cores, a pressure sensor, an inertial sensor, a microelectromechanical system (MEMS), passive devices, or a combination thereof."); and obtaining a navigational request for a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation, wherein the navigational request includes a requested transition between the two modes of operation, wherein the requested transition includes a requested location, and wherein the navigational request includes an intended destination (Hoogland: Para. 0034-0035, 0041, 0048; "For example, the multimodal vehicle 204 can include a roadable aircraft… The composite navigation route 206 is a guidance path generated by the navigation system 100 for continuously guiding a user or a mode of transportation over multiple types of paths corresponding to multiple types of mediums." "The composite navigation route 206 can also pass through or include a mode-transition point 216. The mode-transition point 216 is a structure or geographic area for facilitating a transition from the ground travel segment 212 to the non-terrestrial travel segment 214, the non-terrestrial travel segment 214 to the ground travel segment 212, or a combination thereof." "The arrival ground route 232 is a portion of the ground navigation route 208 for guiding a mode of transportation from the arrival point 220 to a destination 234. The destination 234 is a geographic location or coordinate intended as a final stopping point of the composite navigation route 206."); determining at least one condition of the requested location associated with the requested transition… wherein the at least one condition comprises a surface-based traffic condition (Hoogland: Para. 0174, 0205, and 0218; "The ground route module 524 can also determine the road traffic condition 236 of FIG. 2 on the multiple instances of the departure ground route 228, the arrival ground route 232, or a combination thereof." "The selection module 528 can also select the departure point 218, the arrival point 220, the ground navigation route 208, or a combination thereof based on the non-terrestrial traffic condition 238." "...the update module 530 can periodically query the arrival point 220 for an updated instance of the safety condition 308, the road traffic condition 236, the non-terrestrial traffic condition 238, or a combination thereof at the arrival point 220 while traversing..."); determining based upon the at least one condition that the requested transition is not permitted at the requested location, wherein the determining comprises determining that the surface-based traffic condition exceeds an acceptable level of traffic for transitions between two modes of operation for dual-mode vehicles (Hoogland: Para. 0049, 0050, 0205, and 0221; "The display interface 202 can also depict a road traffic condition 236, a non-terrestrial traffic condition 238, or a combination thereof. The road traffic condition 236 is information concerning a movement of vehicles or other modes of transportation along a roadway or passage infrastructure. For example, the road traffic condition 236 can include information concerning road closures, accidents, traffic pace, or a combination thereof." "The non-terrestrial traffic condition 238 is information concerning a movement of aircrafts, ships, or other modes of transportation along an airway, a nautical route, or a combination thereof. For example, the non-terrestrial traffic condition 238 can include information concerning re-routes, takeoff delays, approach delays, runway closures, dock closures, or a combination thereof. The non-terrestrial traffic condition 238 can also include information concerning a holding pattern 240." "The selection module 528 can also select the departure point 218, the arrival point 220, the ground navigation route 208, or a combination thereof based on the non-terrestrial traffic condition 238." "For example, the update module 530 can dynamically regenerate the composite navigation route 206 when the safety condition 308 at the arrival point 220 falls below VFR standards set by the FAA. As an additional example, the update module 530 can dynamically regenerate the composite navigation route 206 when the road traffic condition 236 at the arrival point 220 worsens as a result of an accident or road closure near the arrival point 220."); identifying, by the processing system, an alternate location at which the requested transition is permitted (Hoogland: Para. 0124 and 0150, also see claim 5; "The departure module 504 is configured to locate one or more instances of a departure candidate point 222 of FIG. 2 and determine a safety situation or wait time at the departure candidate point 222." "The arrival module 514 is configured to locate one or more instances of an arrival candidate point 224 of FIG. 2 and determine a safety situation at the arrival candidate point 224."); and transmitting a response to the dual-mode vehicle indicating that the requested transition is permitted at the alternate location (Hoogland: Para. 0044 and 0045; "The display interface 202 can also depict instances of a departure candidate point 222 and an arrival candidate point 224. The departure candidate point 222 is an instance of the mode-transition point 216 for potentially facilitating a transition from the first travel mode to the second travel mode. More specifically, the departure candidate point 222 can be an instance of the mode-transition point 216 for potentially facilitating the transition from the ground travel segment 212 to the non-terrestrial travel segment 214." "The arrival candidate point 224 is an instance of the mode-transition point 216 for potentially facilitating a transition from the second travel mode back to the first travel mode. More specifically, the arrival candidate point 224 can be an instance of the mode-transition point 216 for potentially facilitating the transition from the non-terrestrial travel segment 214 to the ground travel segment 212.").
Hoogland is silent to the requested location comprises a public right-of-way on which surface-based vehicle operation is permitted, wherein the at least one condition is determined from at least one sensor that is deployed at the requested location and that is in communication with the processing system; and transmitting an instruction to at least one traffic signal for surface-based vehicular operation to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals.
In a similar field, Aziz teaches the requested location comprises a public right-of-way on which surface-based vehicle operation is permitted, and wherein the at least one condition is determined from at least one sensor that is deployed at the requested location and that is in communication with the processing system (Aziz: Para. 0060, 0016, and 0018; "As shown in FIGS. 1-5, a skyway may connect to existing physical roads for transitioning on and off existing roads and freeways, and may connect to other skyways as well. This is entirely analogous to how the existing interconnected freeway system works. A sky vehicle may “drive” on a terrestrial road or freeway and then seamlessly take an on-ramp to a skyway and transparently be elevated or fly on the skyway. And at the appropriate time, the driver may take an off-ramp from the skyway and join a terrestrial freeway or road and continue driving it as a terrestrial car." "Particular embodiments may include a centralized control system for the 2D navigation interface for 3D motion. As an example and not by way of limitation, the centralized control system may broadcast path information and send updates to individual vehicles. As another example, the centralized control system may monitor traffic flow/congestion, accidents, emergencies, and push out recommendations/commands to vehicles to take alternate routes." "In particular embodiments, drones may be configured to mark paths on the skyways (e.g., skybots). As an example and not by way of limitation, these drones may be controlled by the centralized control system, and may be deployed to particular locations to mark paths and control traffic flow."); and transmitting an instruction to at least one traffic signal... to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals (Aziz: Para. 0060 and 0085; "As shown in FIGS. 1-5, a skyway may connect to existing physical roads for transitioning on and off existing roads and freeways, and may connect to other skyways as well. This is entirely analogous to how the existing interconnected freeway system works. A sky vehicle may “drive” on a terrestrial road or freeway and then seamlessly take an on-ramp to a skyway and transparently be elevated or fly on the skyway. And at the appropriate time, the driver may take an off-ramp from the skyway and join a terrestrial freeway or road and continue driving it as a terrestrial car." "In particular embodiments, the skybots may be deployed by the PCAM flight computer to mark and/or light paths (e.g., skyways), which may include illuminating pathway based on time of day or amount of light. In particular embodiments, the skybots may be deployed by the PCAM flight computer to control traffic flow, which may include a vehicle authentication function, a vehicle map and/or software verification function, other relevant functions, or any combination thereof. In particular embodiments, the skybots may be deployed by the PCAM flight computer to monitor weather and/or road conditions... In particular embodiments the skybots may be deployed by the PCAM flight computer to control and/or maneuver traffic based on colors (e.g., red for stop, green for go, etc.), and in such instance, traffics lights, stop lights, and other traffic signals may not be necessary.") for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.
In the field of traffic management, Funk teaches transmitting an instruction to at least one traffic signal for surface-based vehicular operation... wherein the processing system comprises a controller of a plurality of traffic signals (Funk: Para. 0106; "Autonomously controlling, with the computing system, each of the identified one or more devices to halt or reroute traffic might comprise autonomously controlling, with the computing system, each of the identified one or more devices to halt or reroute traffic, by performing at least one of sending updated navigation instructions to the navigation system disposed in each of the one or more vehicles travelling on one or more roadways, sending control instructions to the one or more traffic control signal devices along the one or more roadways, or dynamically changing lane markers along the one or more roadways, and/or the like.") for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the air traffic control system from Hoogland with the traffic signals and road intersections for both aerial and terrestrial vehicles, as taught by Aziz, and to further modify said traffic signals to clear out an area for an approaching vehicle, as taught by Funk, for the benefit of controlling traffic in a defined path that a vehicle travels over for a vehicle to pass through.
Regarding claim 21, Hoogland, Aziz, and Funk remain applied as in claim 20, and Hoogland goes on to further teach the identifying the alternate location at which the requested transition is permitted includes identifying the permitted time at which the requested transition is permitted at the alternate location (Hoogland: Para. 0134; "For example, when the departure candidate point 222 is an airport, the estimated transition time 326 can include a taxiing time, a takeoff time, or a combination thereof. As an additional example, when the departure candidate point 222 is a dock, the estimated transition time 326 can include an unmooring time, a launch time, or a combination thereof.").
Regarding claim 22, Hoogland, Aziz, and Funk remain applied as in claim 21, and Hoogland goes on to further teach the response comprises an offer with an expiration time (Hoogland: Para. 0056-0058; "The display interface 202 can also depict a resource constraint 312. The resource constraint 312 is information or data concerning a limitation or scarcity concerning a tangible or intangible asset. The resource constraint 312 can include a fuel constraint 314, a time constraint 316, or a combination thereof." "The time constraint 316 can include a scheduled meeting time, a period of availability, a temporal deadline, or a combination thereof.").

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoogland, Aziz, and Funk as applied to claim 1 above, and further in view of Venkatraman et al. (US Pub. No 20180206133 A1), herein after Venkatraman.
Regarding claim 17, Hoogland, Aziz, and Funk remain applied as in claim 1, and Hoogland goes on to further teach the obtaining and the transmitting are via a… wide area network (Hoogland: Para. 0032, “the communication path 104 can include direct connection, personal area network (PAN), local area network (LAN), metropolitan area network (MAN), wide area network (WAN) or any combination thereof.”). 
Hoogland is silent to the obtaining and the transmitting are via a low power wide area cellular link.
Venkatraman teaches the obtaining and the transmitting are via a low power wide area cellular link (Venkatraman: Para. 0041; "In other implementations, access network 120 may include an LTE Advanced (LTE-A) access network and/or a 5G access network that includes functionality such as… MTC functionality, such as 1.4 MHz wide enhanced MTC (eMTC) channels (also referred to as category Cat-M1), Low Power Wide Area (LPWA) technology such as Narrow Band (NB) IoT (NB-IoT) technology, and/or other types of MTC technology; and/or other types of LTE-A and/or 5G functionality.") for the benefit of optimal compatibility of the access network with various devices such as traffic management devices and aerial vehicles.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communication system from Hoogland with the low powered wide area technology, as taught by Venkatraman, for the benefit of optimal compatibility of the access network with various devices such as traffic management devices and aerial vehicles.
Regarding claim 18, Hoogland, Aziz, Funk, and Venkatraman remain applied as in claim 17, and Hoogland goes on to further teach the processing system is associated with a cellular base station (Hoogland: Para. 0026, also see FIG. 1; "The second device 106 can be any of a variety of centralized or decentralized computing devices. For example, the second device 106 can be a computer, grid computing resources, a virtualized computer resource, cloud computing resource, routers, switches, peer-to-peer distributed computing devices, or a combination thereof.").

Response to Arguments
Applicant's arguments filed September 21st, 2022 have been fully considered but they are not persuasive.
Applicant’s contention (see page 8 line 27 through page 13 line 26, filed September 21st, 2022) that amended claims 1 and 20 as well as the dependent claims 2-4, 6, and 8-18, are not directed to an abstract idea and that they do recite significantly more than the abstract idea by the applicant has already been discussed above in the above section titled “Claims Rejections - 35 USC § 101”. Examples have been provided as to why the claims are abstract and also why the amendments do not resolve whether the claims are direct towards abstract ideas.
Applicant’s contention (see page 9 line 23 through page 11 line 14) with respect to the user of 2106.05(f)(2) and 2106.05(b)(II) for the element transmitting, by the processing system, an instruction to at least one traffic signal for surface-based vehicular operation to facilitate the requested transition at the alternate location at a permitted time, wherein the processing system comprises a controller of a plurality of traffic signals have been fully considered and are persuasive.  Therefore, the interpretation has been withdrawn.  However, upon further consideration, a new interpretation under 2106.05(g) as insignificant post-solution activity has been made as the claims 1 and 20 are not performing the traffic control, rather they are transmitting instructions to traffic signals which perform the traffic control. Further explanation of why this interpretation is pertinent is described in the above section titled “Claims Rejections - 35 USC § 101”. It is suggested that the applicant integrate the identified abstract ideas into a practical application to make the claims eligible under 101.
In response to applicant’s contention (see page 12 lines 1-11) that the “mere existence of the broad idea of "air traffic control procedures for flying cars" is insufficient to establish that the specific recitations of the present claims are ‘well-understood, routine, or conventional.’”, it is noted that the 101 analysis on record that the addition element of a dual-mode vehicle having two modes of operation, wherein the two modes of operation comprise a surface mode of operation and an aerial mode of operation was interpreted as being merely an indication of the field of use of the invention (the use of flying cars) and thus this particular element does not provide a practical application nor provide a showing of significantly more as the identified mental process can and is performed by pilots of airplanes as required by FAA regulations. This assertion that this additional element is merely an indication of field of use is also supported by the fact that the identified mental process is also required by FAA regulations to be performed by pilots of flying cars, therefore the identified mental steps are also well-understood, routine, or conventional for pilots of any flying vehicle. It is also understood that the identified mental steps must be performed by pilots of all flying vehicles, therefore it is well-understood, routine, or conventional knowledge that these regulations also extends to flying cars when they are flying in the air in US airspace.
Applicant’s contention (see pages 13-20, filed September 21st, 2022) with respect to the rejection of newly amended claims 1, 19, and 20 under 103 in light of the newly added amendments has been fully considered and is not persuasive.
In response to applicant’s argument (see page 18 line 17 through page 18 line 2) that Aziz “does not describe that the ‘colors’ are ‘for the benefit of controlling traffic in a road for a vehicle to pass through.’ Rather, the cited portion of Aziz describes that this is to ‘control traffic flow.’”, applicant should be advised that the "road" in this case refers to a defined path that a vehicle travels over. The use of "road" was not meant to refer only to terrestrial paths for vehicles. This is relevant as Aziz’s control of aerial traffic flow was meant to replicate the traffic flow of terrestrial vehicles, thus it would have been obvious to one of ordinary skill in the art at the time of the invention that Aziz does render obvious a traffic controller that controls traffic lights that is able to control both terrestrial traffic as well as traffic of aerial vehicles simultaneously. Further applicant’s arguments that Aziz does not specifically teach to facilitate the requested transition at the alternate location at a permitted time, it is noted that in paragraph 0060 of Aziz “As shown in FIGS. 1-5, a skyway may connect to existing physical roads for transitioning on and off existing roads and freeways, and may connect to other skyways as well” and in paragraph 0085 “In particular embodiments, the skybots may be deployed by the PCAM flight computer to mark and/or light paths (e.g., skyways), which may include illuminating pathway based on time of day or amount of light. In particular embodiments, the skybots may be deployed by the PCAM flight computer to control traffic flow, which may include a vehicle authentication function, a vehicle map and/or software verification function, other relevant functions, or any combination thereof” which when taken in combination renders obvious that the skybots from Aziz do facilitate (marking where the flying cars can take off or land and controlling traffic) transitions (landing/taking off) at any location at a permitted time (based on basic traffic right of way, timing of traffic lights, and/or availability of spaces for transition). 
In response to applicant’s argument (see page 19 lines 3-14) with regards to the 103 combination of Hoogland in view of Aziz in further view of Funk in that “Funk is not concerned with the integration of dual-mode vehicles into a traffic control system, and more particularly, where dual-mode vehicles may seek mode transitions at requested locations, such as public roads which may carry conventional surface-based vehicular traffic. Thus, the mere ability to control traffic signals (such as described in Funk) is insufficient to remedy the deficiencies of Hoogland (and Aziz) with regard to the specific features of the present independent claims 1, 19, and 20”, it is noted that the integration of dual-mode vehicles into a traffic control system is rendered obvious by Aziz, not Funk. Funk renders obvious that a vehicle can request or force a traffic signal to clear a road of surface based vehicle traffic.
Applicant has also contended amended independent claims 19 and 20 are eligible over Hoogland in view of Aziz in further view of Funk since amended claim 1 is eligible and these claims fall have similar amendments and are given the same arguments with regards to the eligibility. Examiner respectfully disagrees as claim 1 is ineligible under 103 in view of Hoogland in view of Aziz in further view of Funk in light of the amendments and arguments made as discussed prior and these points also render independent claims 19 and 20 ineligible under 103 for the same reasons.
Applicant has also contended dependent claims 2-4, 6, 8-16, 21, and 22 are eligible over Hoogland in view of Aziz in view of Funk 103 since amended claim 1 is eligible. Examiner respectfully disagrees as claim 1 is ineligible under 103 in view of Hoogland in view of Aziz in further view of Funk as noted prior. As the deficiency noted in Hoogland and Funk is addressed in Aziz to render obvious amended claims 1 and 19 and dependent claims 2-4, 6, 8-16, 21, and 22.
Applicant’s contention (see pages 20-23, filed September 21st, 2022) with respect to the rejection of claims 17 and 18 under 103 has been fully considered and is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant’s argument that the 103 rejection of claims 17 and 18 should be withdrawn in view of the newly amended limitations of claim 1 as these limitations are not taught in Hoogland in view of Aziz in further view of Funk and in further view of Venkatraman, examiner respectfully disagrees as these amended limitations are properly taught by a 103 obviousness rejection of Hoogland in view of Aziz in further view of Funk. Furthermore, the combination of Hoogland, Funk, and Aziz does not render the further combination of Venkatraman ineligible as the limitations taught by claim 17 …a low power wide area cellular link is not that dissimilar to the wide area network disclosed by Hoogland such that the low power wide area technology from Venkatraman could be incorporated within Hoogland without departing from the scope or spirit of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663